UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6095



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MALCOLM EUGENE GOLSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (CR-01-47; CA-02-774)


Submitted:   May 19, 2005                     Decided:   May 25, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malcolm Eugene Golson, Appellant Pro Se.        Laura P. Tayman,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Malcolm Eugene Golson appeals the district court’s order

and opinion denying his motion to compel the Government to file a

motion   for    a   reduction    in   his     sentence    due    to     substantial

assistance.     We have reviewed the record and the district court’s

order and affirm for the reasons of the district court.                  See United

States v. Golson, Nos. CR-01-47, CA-02-774 (E.D. Va. Jan. 3, 2005).

We   dispense   with   oral     argument    because      the    facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                      - 2 -